UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) May 29, 2008 (May 28, 2008) Commission Name of Registrants, State of Incorporation, I.R.S. Employer File Number Address and Telephone Number Identification No. 001-32462 PNM Resources, Inc. 85-0468296 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 001-06986 Public Service Company of New Mexico 85-0019030 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)  Pre-commencement communications pursuant to Rule13e-4 (c)under the Exchange Act (17 CFR 240.13e-4(c) Item 7.01 Regulation FD Disclosure. On May5, 2008, Public Service Company of New Mexico (“PNM”)entered into a new $300,000,000 unsecured delayed draw term loan facility (“Term Loan Agreement”), among PNM as borrower, Merrill Lynch Bank USA, Morgan Stanley Senior Funding, Inc. and Wachovia Bank, National Association as initial lenders, Merrill Lynch Capital Corporation as administrative agent, Morgan Stanley Senior Funding, Inc. and Wachovia Bank, National Association as co-syndication agents and Merrill Lynch, Pierce, Fenner & Smith Incorporated, Morgan Stanley Senior Funding, Inc. and Wachovia Capital Markets LLC as arrangers. PNM is a wholly owned subsidiary of PNM Resources, Inc. ("PNMR"). The Term Loan Agreement was reported in, and a copy of the Term Loan Agreement was filed as Exhibit 10.1 to a Current Report on Form 8-K filed by PNMR and PNM on May 7, The Term Loan Agreement provides that if PNM receives net cash proceeds from the sale of certain debt securities, the amount of the commitments under the Term Loan Agreement shall be reduced in an amount equal to 100% of such net cash proceeds; provided , however, that with respect to the first $350,000,000 of indebtedness, the commitments shall only be required to be reduced in an amount equal to 43% of such net cash proceeds. On May 13, 2008, PNM completed the offering of $350,000,000 aggregate principal amount of senior unsecured notes.On May 28, 2008, PNM was notified that the lenders under the Term Loan Agreement had reduced their commitments to $150,000,000 . SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned thereunto duly authorized. PNM RESOURCES, INC. PUBLIC SERVICE COMPANY OF NEW MEXICO (Registrants) Date:May29, 2008 /s/ Terry R. Horn Terry R. Horn Vice President andTreasurer (Officer duly authorized to sign this report)
